DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pin number of the golden finger connecting member of each of the at least two detachable modules are different”  in claims 1 and 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Original specification does not recite or explain the “pin number of the golden finger connecting member of each of the at least two detachable modules are different” in the newly recited claims 1 and 6 .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 6 newly recites “pin number of the golden finger connecting member of each of the at least two detachable modules are different.”. Applicant asserts on remarks filed on 2/1/2022 that the support is found in Fig. 1 and [0029] of the specification; however, Fig. 1 merely shows a generally location of the golden finger connecting member 22 on four detachable modules 2, and that the pin number of 22 cannot be seen in Fig. 1. Furthermore, [0029] of the specification merely stats that “the pin number of the golden finger connecting member 22 is smaller than or equal to that of the connector slot 141”. This is different than the claimed limitation where the at least two detachable modules having different pin number. Thus, the newly recited limitation is considered as new matter.
Claims 2-5 depends on claim 1.
Claims 7-10 depends on claim 6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recited in the preamble that “at least two detachable modules comprising the detachable module”, but it also stated that “the detachable module comprising: … pin number of the golden finger connecting member of each of the at least two detachable modules are different”. It appears the pin number is dependent on another detachable module, but the preamble is to a single detachable module. Is the other detachable modules required by the claim? It appears applicant wants to claim a computer system with at least two detachable modules and a motherboard. Further clarification is required. 
Claims 7-10 depends on claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann et al. (US 10,622,769; hereinafter “Zimmermann”) in view of Jian (US 7,631,134).
Regarding claim 1 as best understood, Zimmermann teaches a motherboard (115, Fig. 1), comprising: a signal transmitting terminal (circuits terminals on 115, Fig. 1; 202, Fig. 2; 300, Fig. 3; 810, Fig. 8); and a plurality of connectors (116a~116e, Fig. 1), respectively connected to the signal transmitting terminal (as shown in Figs. 2, 3, 8), wherein each of the connectors supports a plurality of connection specifications (supports connection specification of 114a-114c, Fig. 1) for being assembled with at least two detachable modules (112a~112c detachable as shown in Figs. 1, 2), and each of the at least two detachable modules includes a connecting member (114a~114c, Fig. 1) and an input and output (I/O) port (port at 117a~117c, Fig. 1; various ports in 112 in Fig. 2; 869, 879, 868 in Fig. 8), and the at least two detachable modules are different (such as M.2 modules, compute module, network module as shown in Figs. 1 and 2; also see col. 5, ln. 42-col. 6, ln. 10).
Zimmermann does not explicitly teach the connecting member is a golden finger connecting member; and pin number of the golden finger connecting member of each of the at least two detachable modules are different. However, Jian teaches a connecting member that is a golden finger connecting member (41, 42, Fig. 4); and pin number of the golden finger connecting member can be different on different modules (41, 42 in Fig. 4 versus 31, 32 in Fig. 3, which shows less pin number). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the connecting member is a golden finger connecting member; and pin number of the golden finger connecting member of each of the at least two detachable modules are different in Zimmermann, as taught by Jian, in order to enhance signal transmission with the motherboard by using gold as connection and also allow different types (different pin number) of detachable modules to be connected to the motherboard to enhance compatibility.
Regarding claim 2, Zimmermann in view of Jian teaches the motherboard according to claim 1, and Zimmermann further teaches wherein the I/O port is a Universal Serial Bus (USB) I/O port, a Local Area Network (LAN) I/O port, a Wireless Fidelity (WiFi) I/O port, or an audio signal I/O port (col. 4, ln. 60~ col. 5, ln. 24: “…universal serial bus… Local Area Network…Wi-Fi wireless…”).
Regarding claim 5, Zimmermann in view of Jian teaches the motherboard according to claim 1, and Zimmermann further teaches wherein the connectors are next generation form factor (NGFF) connectors (col. 5, lns. 55-64: “…The communication card modules 112a-112c may include the necessary logic for functioning according to a respective standard specification, such as the M.2 (or Next Generation Form Factor)…”).
Regarding claim 6 as best understood, Zimmermann teaches a detachable module (112a~112c detachable as shown in Figs. 1, 2), configured to be assembled at a motherboard (115, Fig. 1), the motherboard includes a signal transmitting terminal (circuit terminals on 115, Fig. 1; 202, Fig. 2; 300, Fig. 3; 810, Fig. 8) and a plurality of connectors (116a~116e, Fig. 1), the connectors are connected to the signal transmitting terminal (as shown in Figs. 2, 3, 8), and each of the connectors supports a plurality of connection specifications (supports connection specification of 114a-114c, Fig. 1) for being assembled with at least two detachable module (same as 112a~112c) comprising the detachable module (see note below regarding preamble), the detachable module comprising: a connecting member (114a~114c, Fig. 1); and an I/O port (port at 117a~117c, Fig. 1; various ports in 112 in Fig. 2; 869, 879, 868 in Fig. 8), wherein the at least two detachable modules are different (such as M.2 modules, compute module, network module as shown in Figs. 1 and 2; also see col. 5, ln. 42-col. 6, ln. 10).
Zimmermann does not explicitly teach the connecting member is a golden finger connecting member; wherein pin number of the golden finger connecting member of each of the at least two detachable modules are different. However, Jian teaches a connecting member that is a golden finger connecting member (41, 42, Fig. 4); wherein pin number of the golden finger connecting member can be different on different modules (41, 42 in Fig. 4 versus 31, 32 in Fig. 3, which shows less pin number). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the connecting member is a golden finger connecting member; wherein pin number of the golden finger connecting member of each of the at least two detachable modules are different in Zimmermann, as taught by Jian, in order to enhance signal transmission with the motherboard by using gold as connection and also allow different types (different pin number) of detachable modules to be connected to the motherboard to enhance compatibility.
Note that the recitation “A detachable module, configured to be assembled at a motherboard, the motherboard includes a signal transmitting terminal and a plurality of connectors, the connectors are connected to the signal transmitting terminal, and each of the connectors supports a plurality of connection specifications for assembling a detachable module being assembled with at least two detachable modules comprising the detachable module” has not been given patentable weight because it has been held that a preamble is denied the effect of the limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Regarding claim 7, Zimmermann in view of Jian teaches the detachable module according to claim 6, and Zimmermann further teaches wherein the I/O port includes a USB I/O port, a LAN I/O port, a WiFi I/O port, or an audio signal I/O port (col. 4, ln. 60~ col. 5, ln. 24: “…universal serial bus… Local Area Network…Wi-Fi wireless…”).
Regarding claim 10, Zimmermann in view of Jian teaches the detachable module according to claim 6, and Zimmermann further teaches wherein the connectors are NGFF connectors (col. 5, lns. 55-64: “…The communication card modules 112a-112c may include the necessary logic for functioning according to a respective standard specification, such as the M.2 (or Next Generation Form Factor)…”).

Claims 3, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann in view of Jian, and further in view of Wu (US 2015/0212961).
	Regarding claim 3, Zimmermann in view of Jian teaches the motherboard according to claim 2. Zimmerman does not explicitly teach wherein the signal transmitting terminal is configured to transmit an original signal to the connectors, and the original signal is a USB signal or a PCIe signal. However, Wu teaches a signal transmitting terminal (from 220, Fig. 6) is configured to transmit an original signal to the connectors (222, Fig. 6), and the original signal is a USB signal or a PCIe signal ([0027]: “…The PCIe signal transmitting from the motherboard 220 to the USB host adapter 240 is converted into a signal using a USB communication standard by the USB host adapter 240.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the signal transmitting terminal is configured to transmit an original signal to the connectors, and the original signal is a USB signal or a PCIe signal in Zimmermann in view of Jian, as taught by Wu, in order to conform to a common standard motherboard interface for connection.
Regarding claim 4, Zimmermann in view of Jian and Wu teaches the motherboard according to claim 3. Zimmerman does not teach wherein each of the at least two detachable modules includes a signal converter configured to convert the original signal to a specific specification signal for the I/O port. However, Wu further teaches a detachable module (240 detachable from motherboard 220, Fig. 6) a signal converter (243, Fig. 6) configured to convert the original signal to a specific specification signal for an I/O port (241, 264, Fig. 6; [0028]: “…PCIe packet switch chip 243 of the USB host adapter 240 is used to convert a PCIe signal into a USB signal….”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the at least two detachable modules includes a signal converter configured to convert the original signal to a specific specification signal for the I/O port in Zimmermann in view of Jian and Wu, as taught by Wu, in order to convert signal that conform to the I/O port.
Regarding claim 8, Zimmermann in view of Jian teaches the detachable module according to claim 7. Zimmermann does not explicitly teach wherein the signal transmitting terminal is configured to transmit an original signal to the connectors, and the original signal is a USB signal or a PCIe signal. However, Wu teaches a signal transmitting terminal (from 220, Fig. 6) is configured to transmit an original signal to the connectors (222, Fig. 6), and the original signal is a USB signal or a PCIe signal ([0027]: “…The PCIe signal transmitting from the motherboard 220 to the USB host adapter 240 is converted into a signal using a USB communication standard by the USB host adapter 240.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the signal transmitting terminal is configured to transmit an original signal to the connectors, and the original signal is a USB signal or a PCIe signal in Zimmermann in view of Jian, as taught by Wu, in order to conform to a common standard motherboard interface for connection.
Regarding claim 9, Zimmermann in view of Jian and Wu teaches the detachable module according to claim 8. Zimmermann does not teach wherein the detachable module includes a signal converter configured to convert the original signal to a specific specification signal. However, Wu further teaches a detachable module (240 detachable from motherboard 220, Fig. 6) a signal converter (243, Fig. 6) configured to convert the original signal to a specific specification signal ([0028]: “…PCIe packet switch chip 243 of the USB host adapter 240 is used to convert a PCIe signal into a USB signal….”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the detachable module includes a signal converter configured to convert the original signal to a specific specification signal in Zimmermann in view of Jian and Wu, as taught by Wu, in order to convert signal that conform to a specific I/O port.

Response to Arguments
Applicant's arguments with respect to claims 1-10 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES WU/Primary Examiner, Art Unit 2841